
	
		I
		111th CONGRESS
		1st Session
		H. R. 2356
		IN THE HOUSE OF REPRESENTATIVES
		
			May 12, 2009
			Mr. Baca introduced
			 the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend section 1119 of the Elementary and Secondary
		  Education Act of 1965 to require each State educational agency receiving
		  assistance under part A of title I of such Act to consider a teacher highly
		  qualified if the teacher is (or was) highly qualified in at least 1 other State
		  and has at least 5 years of teaching experience.
	
	
		1.Short titleThe Act may be cited as the Educators
			 Achieving Reciprocity Now (E.A.R.N.) Act.
		2.Teacher
			 reciprocitySection 1119(a) of
			 the Elementary and Secondary Education Act of 1965 (20 U.S.C. 6319(a)) is
			 amended by adding at the end the following:
			
				(4)Teacher
				reciprocityBeginning with
				the first day of the first school year after the date of the enactment of the
				Educators Achieving Reciprocity Now (E.A.R.N.) Act, each State educational
				agency receiving assistance under this part shall ensure that a teacher is
				considered highly qualified with respect to an academic subject without
				requiring any further actions, if the teacher—
					(A)is (or was)
				considered highly qualified in such academic subject in at least 1 other State;
				and
					(B)has been teaching
				for at least 5 years in a public or private
				school.
					.
		
